Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Keating on 2/09/2022.

Note the examiner’s amendment amends the claims filed 8/16/2021.  

The application has been amended as follows: 

Claim 22.	An auto-injection apparatus (10) for receiving a syringe, the apparatus comprising: 
an outer casing (12) which encloses 
a drive assembly (32) having a delivery spring (38) for driving a plunger (30) into a barrel (20) of the syringe which contains a substance for injection, 
a syringe carrier (26) configured to hold the barrel (20) of the syringe, the syringe carrier (26) being forward of the drive assembly (32) and not extending beyond a distal end of the barrel and having a stowed position and a delivery position, 
a syringe carrier housing (58) which at least partially surrounds the syringe carrier (26),

an interlock (54) forward of [[the]] a distal end of the syringe carrier and which comprises elements on the syringe carrier (26) and [[a]] the syringe carrier housing (58) which interact with one another
the interlock (54) preventing 
the insertion spring being arranged prior to release of the interlock to urge the syringe carrier (26) forwards, via the abutment between the drive assembly (32) and syringe carrier (26) via the barrel (20), relative to the outer casing (12) and to drive the drive assembly (32) and the syringe carrier (26) forward once the interlock (54) has been released, and
a shield (18) which is arranged to shroud the needle (14) at least prior to an injection and which is slidably arranged between the outer casing and the syringe carrier, and an interlock release mechanism (56) which is configured to release the interlock (54) and wherein the interlock release mechanism comprises said shield which provides a pressure activated trigger for the interlock release mechanism,
wherein a driving force provided by the delivery spring (38) is greater than an insertion force provided by the insertion spring (48).

Claim 40 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the subject matter of the independent claim.
Regarding claim 22, the subject matter not found is an auto-injection apparatus comprising an outer casing that encloses a drive assembly comprising a delivery spring, a syringe carrier configured to hold the syringe barrel, a syringe carrier housing which at least partially surrounds the syringe carrier, an insertion spring for inserting the needle into an injection site, the insertion spring being located at a distal end of the outer casing and acting on the drive assembly, an interlock forward of the distal end of the syringe carrier and which comprises elements on the syringe carrier and the syringe carrier housing which interact with one another, the interlock preventing the forward motion of the syringe carrier under the influence of the insertion spring whilst in the stowed position, and the insertion spring being arranged prior to release of the interlock to urge the syringe carrier forward, and to drive the drive assembly and the syringe carrier forward once the interlock has been released, and an interlock release mechanism which is configured to release the interlock and wherein the interlock release mechanism comprises a shield which provides a pressure activated trigger for the interlock release mechanism, wherein the driving force provided by the delivery spring is greater than an insertion force provided by the insertion spring in combination with the features of the invention, substantially as claimed.
The closest prior art of record can be found in the Advisory Action mailed 2/4/2022.  It is noted the Scherer teaches away from the delivery spring providing a greater force than the injection spring – the spring arrangement has an additional advantage of providing a high initial force (insertion force) and a lower ending force (delivery force) (col. 6, lines 7-13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783